Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to App 16567255 filed 09/11/2019. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
IDS
The information disclosure statement filed on 09/11/2019, 01/27/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Objection 
Claims 1, 8 is objected for informally reciting “…processor configured receive said guest segmentation… instead of …processor configured to receive said guest segmentation…”
Claims 4, 11, 17 are objected for informally reciting “…patron has places orders” instead of “…patron has placed orders”
Claims 5, 12 are objected for reciting “…processor is configured employ statistical algorithms…” instead of “…processor is configured to employ statistical algorithms…”
Corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5-7, 12, 13 recite: “said PII link processor” rendering said claims vague & indefinite because there is insufficient antecedent basis for “said PII link processor”.
	Examiner recommends, as an example only, that Applicant amend to provide antecedent basis for “PII link processor” at the parent independent Claims 1, 8, 14. 
Clarification and correction are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract exception as follows, except where strikethrough:
	“…for increasing a transaction amount corresponding to a patron of an establishment,…comprising”: (independent Claim 1) / “…increasing a transaction amount corresponding to a patron of an establishment,…comprising: a : (independent Claim 8) / “…increasing a transaction amount corresponding a patron of an establishment, …comprising”: (independent Claim 14) 
	* “a guest inference ; “and” 
	
	* “a patron engagement   (independent Claims 1, 8, 14)

wherein said inputs are received from one or more of a plurality of input channels, said plurality of input channels comprising: a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) .  (dependent Claims 2, 9)
	* “wherein said guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron, wherein contents of said segment fields are indicative of the patron's tastes, timing, spending habits, and predispositions”.  
(dependent Claims 3, 10, 16)
	* “wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS .  
(dependent Claims 4, 11, 17)
	* “wherein said PII link ”                                    (dependent Claims 5, 12, 18)
	* “wherein said PII link .  
(dependent Claims 6, 19)
	* “wherein said PII link 
(dependent Claims 7, 13, 20)
	Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. Here, the claims recite fundamental economic practices, commercial interactions /managing interactions following instructions and rules of abstract “Certain Methods of Organizing Human Activities” implementable through “Mathematical Relationships” expressed in words.	
Here, Examiner points to MPEP 2106.05(a) II and finds that fundamental economic practices and commercial interactions / managing interactions following instructions and rules are recited, described or set forth at independent Claims 1, 8, 14 by “increasing transaction amount corresponding to patron of establishment” / “patron engagement receive said guest segmentation record” and “generate content” “associated with establishment, directed toward increasing amount of said transaction”, “receive inputs comprising transaction data corresponding to a transaction, wherein a portion of said transaction data comprises personally identifiable information (PII), and” “extract said PII from said portion of said transaction data” “employ said PII to generate PII transaction data corresponding to said transaction” “analyze said PII transaction data and to generate a single universal guest record (UGR) corresponding to said PII transaction data and said metadata, wherein said single UGR corresponds to patron, said single UGR comprising corresponding to said transaction and historical transactions associated with the patron”. Such commercial interactions are narrowed at dependent Claims 2, 9 to “direct input”, “1st & 3rd party input channels” & “patron segmentation”, then narrowed at dependent Claims 3,10,16 to “patron's tastes, timing, spending habits, predispositions”, narrowed to “type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, geolocations of all POS…subscriber businesses from which patron place[d] orders” - dependent Claims 4, 11, 17, “additionally employ said PII transaction data to access additional associated PII stored in historical transaction records” at  Claims 6, 19.
Also, Examiner points to MPEP 2106.05(a) I finding said “Certain Methods of Organizing Human Activities” implementable through “Mathematical Concepts” in words such as “statistically analyze said UGR metadata” at independent Claims 1,8,14, “employ statistical algorithms to analyze said PII transaction data & said metadata”  at dependent Claims 5,12,18, “graph-based algorithm to disambiguate” at dependent Claims 7,13,20)
--------------------------------------------------------------------------------------------------------------------- 
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based apply the above abstract idea. For example Examiner points to MPEP 2106.05(a) I. which found that even providing historical usage information while inputting data1 is insufficient to show improvement in computer-functionality and thus integrate the abstract idea into practical application. This is relevant to the recitations of “inputs are entered via 1st smart device application that is operably coupled to said POS system; 3rd party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby 3rd party application executing on a 2nd smart device is enabled to place orders via said API” at dependent Claims 2, 9. Indeed, per MPEP 2106.05(f)(2) use of computer to store data [here “PII stored in historical transaction records” at dependent Claims 6, 19], receive data [here “guest inference processor, configured to receive inputs”, “patron engagement processor, configured receive said guest segmentation record” at independent Claims 1,8,14; “wherein said PII link processor…access additional associated PII stored in historical transaction records” at dependent Claims 6, 19], and transmit data2 [here “generate content for display on point-of-sale (POS) terminals”] as well as performing other economic tasks [identified above] represent mere examples of applying the abstract idea, which do not integrate it into a practical application. The same rationale applies to requiring use of software [i.e. various “application(s)” at dependent Claims 2, 9] to tailor [here “input” at dependent Claims 2, 9, 15 and “segment” at independent Claims 1,8 ,14, and further narrowed at dependent Claims 3,4,10,11,16,17] info [“record” “segments” “indicative of patron's tastes, timing, spending habits, and predispositions” at dependent Claims 3,10,16, “segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, geolocations of all POS system subscriber businesses from which the patron has places orders” at dependent Claims 4, 11, 17] and provide it to user on a generic computer3 [here “patron engagement processor, configured receive said guest segmentation record, and configured to generate content for display on point-of-sale (POS) terminals associated with the establishment” at independent Claims 1, 8, 14]. Another example of applying abstract idea is remote accessing of user-specific information through interface [here “1st smart device application that is operably coupled to said POS system whereby 3rd party application executing on 2nd smart device is enabled to place orders via said API” at dependent Claims 2, 9]4 and monitoring audit log data that is executed on a general-purpose computer5 [here “PII link processor may additionally employ said PII transaction data to access additional associated PII stored in historical transaction records” - dependent Claims 6,19, and “said PII link” “disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron”- dependent Claims 7, 13, 20]. 
	Alternatively, per MPEP 2106.05(h) the narrowing the abstract idea [above] to a technological environment or field of use [here “backend server” “part of a point-of-sale (POS) system” at  independent Claim 8 preamble, “guest inference & patron engagement” limited to  “processors” “content for display” limited “on point-of-sale (POS) terminals at independent Claims 1,8,14; and the “PII link processor” at dependent Claims 5-7, 18-20] does not integrate the abstract idea into a practical application. Another example is presented by MPEP 2106.05(h) as limiting the combination of collecting information, analyzing it, and displaying certain results of collection & analysis [above] to a particular technological environment6 [here implementation by “processors, terminals, devices”]. 	The same rationale applies to specifying that the abstract idea of monitoring audit log data relates to transactions [above] executed in a computer environment, because this requirement merely limits the claims to the computer field7 [here “server, processors, devices, terminals”] as well as guaranteeing performance of transaction [here “increasing transaction amount corresponding to a patron of an establishment” at Claims 1, 8, 14] using a computer8 [here implementation by “server, processors, terminals, devices”].
	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Here per MPEP 2106.05I.2
	* Original Spec ¶ [0031] 1st -2nd sentences is relied upon by examiner as reciting, at a high level of generality: “The present invention will now be described with reference to the attached figures. Various structures, systems, and devices are schematically depicted in the drawings for purposes of explanation only and so as to not obscure the present invention with details that are well known to those skilled in the art”.	
	
	* Original Spec ¶ [0032] reciting at a high level of generality: “The words and phrases used herein should be understood and interpreted to have a meaning consistent with the understanding of those words and phrases by those skilled in the relevant art. No special definition of a term or phrase (i.e., a definition that is different from the ordinary and customary meaning as understood by those skilled in the art) is intended to be implied by consistent usage of the term or phrase herein. To the extent that a term or phrase is intended to have a special meaning (i.e., a meaning other than that understood by skilled artisans) such a special definition will be expressly set forth in the specification in a definitional manner that directly and unequivocally provides the special definition for the term or phrase”
	
	* Original Spec ¶ [0073] reciting at a high level of generality: “The backend server 970 is coupled to the internet cloud 960 and to an administrative console 971 that is operably coupled to the backend server 970 via a conventional wired link 905 and/or a wireless link 903”
	
Original Spec ¶ [00143] reciting at a high level of generality: “Portions of the present invention and corresponding detailed description are presented in terms of software, or algorithms and symbolic representations of operations on data bits within a computer memory. These descriptions and representations are the ones by which those of ordinary skill in the art effectively convey the substance of their work to others of ordinary skill in the art. An algorithm, as the term is used here, and as it is used generally, is conceived to be a self-consistent sequence of steps leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of optical, electrical, or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated. It has proven convenient at times, principally for reasons of common usage, to refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like”.
	
	* Original Spec ¶ [00144] “It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise, or as is apparent from the discussion, terms such as "processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system, a microprocessor, a central processing unit, or similar electronic computing device, that manipulates and transforms data represented as physical, electronic quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices”.
	
	* Original Spec ¶ [00145] reciting at a high level of generality: “Note also that the software implemented aspects of the invention are typically encoded on some form of program storage medium or implemented over some type ofDocket: TST.0123 51 transmission medium. The program storage medium may be electronic (e.g., read only memory, flash read only memory, electrically programmable read only memory), random access memory magnetic (e.g., a floppy disk or a hard drive) or optical (e.g., a compact disk read only memory, or "CD ROM"), and may be read only or random access. Similarly, the transmission medium may be metal traces, twisted wire pairs, coaxial cable, optical fiber, or some other suitable transmission medium known to the art. The invention is not limited by these aspects of any given implementation”. 
	
	* Original Spec reciting at a high level of generality: ¶ [00146] “The particular embodiments disclosed above are illustrative only, and those skilled in the art will appreciate that they can readily use the disclosed conception and specific embodiments as a basis for designing or modifying other structures for carrying out the same purposes of the present invention, and that various changes, substitutions and alterations can be made herein without departing from the scope of the invention as set forth by the appended claims. For example, components/elements of the systems and/or apparatuses may be integrated or separated. In addition, the operation of the systems and apparatuses disclosed herein may be performed by more, fewer, or other components and the methods described may include more, fewer, or other steps. Additionally, unless otherwise specified steps may be performed in any suitable order”.
- Additionally or alternatively per -
	MPEP 2106.05(d)(II) the following computer functions are well‐understood, routine, and conventional functions: 
* receiving or transmitting data over a network including by utilizing an intermediary computer to forward information [here “backend server that is part of a point-of-sale (POS) system” at independent Claim 8] and
* gather statistics / electronic recordkeeping [here “guest inference processor, configured to receive inputs comprising transaction data corresponding to a transaction, wherein a portion of said transaction data comprises personally identifiable information (PII)” at independent Claims 1, 8, 14; “wherein said inputs are received from one or more of a plurality of input channels, said plurality of input channels comprising: a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system; Docket: TST.O1 2353 a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system; and a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API” at dependent Claims 2, 9; wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record”at dependent Claims 5, 12, 18] followed by 
* electronically extracting data / sorting information [here “guest inference processor” “extract said PII from said portion of said transaction data” at Claims 1, 8, 14] 
* performance repetitive calculations and arrangement  of such information into a hierarchy [here “wherein said PII link processor is configured employ statistical algorithms to analyze said PII transaction data and said metadata to generate said universal guest record” at dependent Claims 5, 12, 18; “wherein said PII link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said PII transaction data into said single universal guest record corresponding to the patron” at dependent Claims 7, 13, 20].
- In conclusion - 
Claims 1-20 although directed to statutory categories (“apparatus” or machine, “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-20 are not patent eligible. 



















Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by:
	* Chang et al, US 20140006293 A1 hereinafter Chang. As per, 
Claims 1, 8, 14. 
Chang teaches “An apparatus for increasing a transaction amount corresponding to a patron of an establishment, the apparatus comprising”: / “An apparatus for increasing a transaction amount corresponding to a patron of an establishment, the apparatus comprising: a backend server that is part of a point-of-sale (POS) system, said backend server comprising”: / “method for increasing a transaction amount corresponding a patron of an establishment, the method comprising” (Chang ¶ [0064] Fig.2 noting the computer system 1600 is a network router, network switch, network bridge, Web appliance etc. or any machine executing or transmitting a sequence of instructions that specify actions to be taken. see Chang Fig. 4 and ¶ [0065]-¶ [0068] for additional details. Chang Fig.1 and ¶ [0062] 1st sentence: the customer browsing on a mobile device for a specific product, but visiting a Website on a laptop, tablet, etc. to make the purchase, and being targeted at ¶ [0059] 3rd sentence for up sell, cross sell as examples of increased transactions): 
	
	“a guest inference processor, configured to receive inputs comprising transaction data corresponding to a transaction, wherein a portion of said transaction data comprises personally identifiable information (Pii) (Chang ¶ [0054]: machine learning that continually improve clustering, type & specific metadata included in clustering, and initial prediction accuracy of linkages & associations from both automated correct/incorrect prediction feedback& indicators, environmental and/or inferred correct/incorrect prediction feedback & indicators, and direct correct/incorrect prediction feedback from customer. For example,
st sentence: the invention identifies a specific user looking for a specific product from a particular IP address on mobile device who, during same instance, within a small time period, is looking for same product from same IP address and on same Website, but from a laptop instead of the mobile device, to make a purchase
	Chang ¶ [0021] 2nd sentence: This scenario takes into account the user's journey on mobile device, IP address uniqueness, and product that user looked at within Website. Based on identifiers i.e. Personally identifiable information (PII), IP address, user-agent, web cookies, 3rd party cookies, order id, request id, mobile device identifiers etc. a session is tied across channels, firms & devices, and with non-support channels), “and”
	
	- “configured to extract said Pii from said portion of said transaction data” 
	(Chang ¶ [0029] 2nd sentence: extracting the list of identities from the library of identifiers 37 to identify the customer), “and”
	
	- “configured to employ said Pii to generate Pii transaction data and metadata corresponding to said transaction, and configured to analyze said Pii transaction data and said metadata to generate a single universal guest record (UGR) corresponding to said Pii transaction data and said metadata” (Chang ¶ [0010] the problem with Facebook ID is that despite providing a single representation of identity it doesn’t establish a linkage across and between channels, contact methods, and devices for an individual. Chang solves this problem at ¶ [0031] by automated clustering and association of meta-data as a unique fingerprint for a customer for automated linkage of that fingerprint to unique identifier enabling management, cataloging, tracking, logging, updating, transformation, manipulation, creation, destruction, and confidence scoring of cluster of meta-data and each individual meta-data item for usage as a unique fingerprint), “wherein said single UGR corresponds to the patron” (Chang ¶ [0031] 1st sentence: the association of the meta-data set as unique fingerprint for the customer), “said single UGR comprising UGR transaction metadata corresponding to said transaction and historical transactions associated with the patron” (Chang ¶ [0014], ¶ [0030], claim 11: the unique identifiers comprise customer context such as history, past behavior), “and configured to statistically analyze said UGR metadata to generate a guest segmentation record that corresponds to the patron” (Chang discloses several examples as follows. Chang ¶ [0052] identifies  “and” 
	
	“a patron engagement processor, configured receive said guest segmentation record, and configured to generate content for display on point-of-sale (POS) terminals associated with the establishment, wherein said content is directed toward increasing an amount of said transaction” (Chang ¶ [0019], ¶ [0021] 1st-3rd sentences: the invention identifies the specific user looking for the specific product from a particular IP address on the mobile device and who, during same instance, i.e. within small time period, is looking for same product from same IP address and on same Website, but from a laptop instead of mobile device, to make a purchase. This specific scenario is based on the fact that the inventive model takes into account user's journey on the mobile device, the IP address uniqueness, and product that user looked at within the Website. Based on various unique identifiers, such as the IP address, user-agent, Web cookies, 3rd party Web cookies, order IDs, request IDs, various personally identifiable information (PII), mobile device identifiers, etc. a session can be tied across channels, firms, and devices, as well as with non-support channels. Chang ¶ [0022] 2nd sentence, ¶ [0023] 2nd sentence noting two rd sentence: passing of information, i.e. identified intent, across sessions identified as belonging to same customer to provide the right options, up sell [or increase amount of transaction] and/or cross sell, discount offers, or other information that is passed to agents via chat and/or voice). Indeed per ¶ [0059] 1st sentence: it provides better personalization hence, better customer service).

Claims 2, 9, 15
Chang teaches “wherein said inputs are received from one or more of a plurality of input channels, said plurality of input channels comprising”: 
	- “a direct input channel, wherein said inputs are entered via an input source to a point-of-sale (POS) system”  (Chang ¶ [0062] the customer browses on mobile device for a specific product, but visiting a Website on a laptop, tablet, etc. to make the purchase.
Chang mid-¶ [0021] other example that uses Web cookies and 3rd party web cookies);  Docket: TST.O1 2353 
	- “a first-party input channel, wherein said inputs are entered via a first smart device application that is operably coupled to said POS system”; and 
	- “a third-party input channel, wherein said inputs are entered via an application programming interface (API) that is operably coupled to said POS system, whereby a third-party application executing on a second smart device is enabled to place orders via said API”.  






Claims 3, 10, 16 
Chang teaches “wherein said guest segmentation record comprises a plurality of segment fields that identify segments corresponding to the patron” (Chang ¶ [0020] 1st sentence: identifying characteristics data, from within customer behavior which can be clustered.
Chang ¶ [0035] the system that is capable of maintaining a list or one or more hash tables.
Chang ¶ [0042] noting metrics, parameters, or segments that include: age, usage, time of day, seasonality, product, customer segment, etc. Chang ¶ [0028] 2nd sentence: In Fig. 2, the catalog includes customer's interactions, journey, intent, and social actions etc.), “wherein contents of said segment fields are indicative of the patron's tastes” (Chang ¶ [0041]: preferences), “timing” (Chang ¶ [0041] historical behaviors, journeys, sequences, progress), “spending habits” (Chang [0041]: browsing, purchasing, servicing) “and predispositions” (Chang ¶ [0041]: intent, historical behaviors, success, failure).  

Claims 5, 12, 18
Chang teaches: “wherein said Pii link processor is configured employ statistical algorithms to analyze said Pii transaction data and said metadata to generate said universal guest record” (Chang ¶ [0031] 2nd sentence: the invention enables cataloging, tracking, logging, updating, and confidence scoring of the cluster of meta-data and each individual meta-data item for usage as unique fingerprint. Specifically as stated by Chang at ¶ [0015] based on statistical and/or probabilistic scoring of accuracy and/or certainty identifying the individual by making exact linkages to allow different levels of confidence. For example see ¶ [0057] last 2 sentences: Probabilistic approaches are based upon combination of time lapse from interaction where identifier was assigned, IP address or location, to predict if the individual is same customer. Machine learning and/or statistical models can be built for same purpose, based on historic data that enables assignment, query, search, and management combined with a business rules engine which allows the encoding of the various management constraints and processes. Chang ¶ [0045] 3rd - 6th sentences: the system can automatically review, a stream of data to query and identify key clusters of meta-data that determined to be viable fingerprints. When viable clusters are found, the system looks to see if they match an existing ID. If so, the system then associates them to that unique id from the id catalog. If a match is not found, the system 

Claims 6, 19 
Chang teaches: wherein said Pii link processor may additionally employ said Piii transaction data to access additional associated Pii stored in historical transaction records
         (Chang ¶ [0014] Unique identifiers are created, captured, passed between multiple contact channels, to identify and tag the customer and their context, e.g. history, past behavior, steps progressed, etc., uniquely. Chang ¶ [0025] 2nd sentence: the creating, passing, and matching of unique identifiers to unique customers enables the seamless transfer of context, experience, history, action, information, and identification between the historically silo'ed separate communication channels within the business and/or enterprise that consumers typically use to engage with enterprises and/or businesses
	Chang ¶ [0034] 1st sentence: adding new identifiers to original catalog or library     
           Chang ¶ [0029] 7th sentence: updating the library of identifiers. 
           Chang ¶ [0029] 3rd, 6th sentences: extracting the list of identities from the library of identifiers 37 to identify the customer. The linking module 38 links a current interaction with past interaction based upon various identifiers and data).  

Claims 7, 13, 20 
Chang teaches: “wherein said Pii link processor is configured to employ a graph-based algorithm to disambiguate two or more individuals corresponding to said Pii transaction data into said single universal guest record corresponding to the patron” 
         (Chang ¶ [0027] 1st sentence: associate customers to unique identifier. For example ¶ [0052] identifies key similarities and sets of metadata that predict that 2 customers have same identity within and across channels, devices, and within & across sessions. Per ¶ [0057] 3rd sentence: Probabilistic approaches are based upon a combination of time lapse from the interaction where identifier was assigned, IP address or location, or ANI to predict if the individual is same customer. Such probabilistic algorithms are graphed at Fig.3, 30).

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Chang as applied to Claims 3, 10, 16 above, in view of
	* Bonalle; David   US 20160232566 A1 hereinafter Bonalle, in further view of
	* Otto et al, US 20090182630 A1 hereinafter Otto, and in further view of 
	* Shim et al, US 20130226857 A1 hereinafter Shim. As per, 
Claims 4, 11, 17
Chang does not explicitly recite: “wherein said segment fields comprise type of product routinely purchased, long-term spending amount, average check size, number of successful upsells, expected purchase seasons, restaurant preferences, alcohol purchases, and geolocations of all POS system subscriber businesses from which the patron has places orders” as claimed.  

Bonalle however in analogous art of customer segmentation and business analytics teaches or at least suggests: “wherein said segment fields comprise type of product routinely purchased” (Bonalle ¶ [0019] 2nd sentence: the characteristic may comprise a frequently purchased item. Bonalle ¶ [0027] 2nd-3rd sentences: frequently purchased item), “long-term spending amount” (Bonalle ¶ [0022] 7th sentence: A consumer may tend to purchase fine jewelry periodically (e.g., every 5 years) to coincide with an anniversary or birthday. Bonalle ¶ [0046] 2nd - 3rd sentence: the internal data may comprise a metric that represents spend in various ranges over a given time period, such as the last quarter or year. As an example, a score of 5000 may indicate that a consumer spent between $5000 and $6000 in the given time period), “ (Bonalle ¶ [0045] 4th , “ (Bonalle ¶ [0029] 2nd sentence: An upsell may comprise influencing the consumer to purchase a more expensive product or service that the consumer had originally contemplated), “expected purchase seasons, restaurant preferences, alcohol purchases” (Bonalle mid-¶ [0020] ≈ 7th sentence: it may be found that consumer purchases food & alcoholic beverages with one or more contacts every Sunday in fall season in one or more restaurants. Bonalle ¶ [0049] 1st sentence customers who responded to campaigns based on… specific seasons), “and geolocations of (Bonalle ¶ [0042] 7th-9th sentences: consumer transactional data include transaction vendor/merchant location containing a high degree of specificity to the vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Chang’s “apparatus” / “apparatus” / “method” to include the teachings of Bonalle above in order to allow businesses to improve their businesses by harnessing data related to their customers and consumers in general (Bonalle ¶ [0013] & MPEP 2143 G and/or F). For example cooperative data exchange may be useful for businesses to gain insight into their customers and consumers in general. Cooperative data exchange allow businesses to view data relating to their competitors and providers of complementary goods and services. Analytics may be performed on data sets created through a cooperative data exchange to improve business performance and prospects (Bonalle ¶ [0015] & MPEP 2143 F and/or G). On the technological side Bonalle would provide a graphical user interface for dynamically relocating/rescaling obscured textual information (e.g., about cooperative data exchange) of an underlying window to become automatically viewable to the user. By permitting textual information to be dynamically relocated based on an overlap condition, the computer's ability to display information is improved (Bonalle ¶ [0072] 1st-2nd sentences, MPEP 2143 C,D or G). The predictability of such modification is evidenced by the level of skill of one of ordinary skills in the art as stated by Bonalle at ¶ [0012] 2nd sentence, ¶ [0070], ¶ [0075], ¶ [0085] 2nd sentence, ¶ th sentence, ¶ [0095] last sentence, ¶ [0115], ¶ [0128] 1st sentence, mid-¶ [0134].  
Further, the claimed invention can also be viewed as a mere a combination of old marketing, advertising elements in a similar customer segmentation and business analytics field of endeavor. In such combination each element merely would have performed same analytic, marketing, advertising, function as it did separately, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Chang in view of Bonalle, the results of the combination would have fitted together as pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
- Next -
Chang / Bonalle does not explicitly recites: “wherein said segment fields comprise[…], average check size, number of successful upsells,[…], and geolocations of all POS system subscriber businesses from which the patron has places orders”. However,  

Otto analogous art of customer segmentation and business analytics teaches or at least suggests: “wherein said segment fields comprise […], average check size” (Otto mid-¶ [0028]: average order total i.e. average check), “number of successful upsells” (Otto ¶ [0029] outcome that has effect, an acceptance of an upsell), […]”

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Chang / Bonalle to further include Otto’s teachings above in order to improve customer experience by providing more comprehensive rewards (Otto ¶ [0053] & MPEP 2143 G and/or F) while, at the same time, improve and better track or report the performance of, a sponsor business, for example, customer acquisition and sales data, marketing information, click-through rates, conversion rates, profit and loss information, accounting information, financial information, statistics and ratios, customer information, sponsor information, returns on asset etc. (Otto ¶ [0060] & MPEP 2143 G and/or F). The predictability of such modification is reflected in the common state of the technology as indicated by Otto ¶ [0036] and the ease and level of one of ordinary skills in the art and as indicated by Otto at ¶ [0024], ¶ [0052] last sentence, ¶ [0071] 1st sentence, ¶ [0085], ¶ [0158]. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar customer Chang / Bonalle in further view of Otto, the results of the combination were predictable (MPEP 2143 A).
- Next -
Chang / Bonalle / Otto as a combination still does not explicitly recite 
	* …and geolocations of all POS system subscriber businesses from which the patron has places orders”

Shim however in analogous art of customer segmentation and business analytics teaches or at least suggests: …and geolocations of all POS system subscriber businesses from which the patron has places orders”
	(Shim ¶ [0123] 3rd sentence: identifying businesses, where the network name might identify an actual business name providing the service e.g., McDonald's WiFi, 
Starbucks, Barnes and Noble Customer WiFi, Best Western Inn Wireless.
	Shim ¶ [0148] Fig.7 illustrates personal location profile showing places visited on a weekly basis. While not shown in Fig.7, timing information or timestamps are associated with inference results. As an example, week one 710 shows a visit to McDonald's and Starbucks during lunch for a certain amount of time (e.g., an hour and a half), spending an hour each at Safeway, QFC, and Costco for groceries after work, and finally refilling on gas at a Shell before returning home. Week 2's 720 visits to Subway, Albertsons, Macy's, Costco, Shell, Starbucks, and Taco Bell and Week 3's 730 visits to Whole Foods Market, Taco Bell, Safeway, Rite Aid and Costco can also reveal similar information such as visit duration, time of visit, venue address, proximity, etc.). 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Chang / Bonalle / Otto “apparatus” / “apparatus” / “method” to include the Shim’s teachings to improve customer experience by  proposing alternative routes, offer incentives to nearby businesses, and suggest similar places frequented by the user in the same area (Shim ¶ [0147] 3rd sentence & MPEP 2143 G, and/or F). The predictability of such modification is reflected in the ease and level of one Shim at ¶ [0020] 3rd-4th sentences, ¶ [0022] 4th sentence, ¶ [0151] 2nd sentence, ¶ [0153] 2nd sentence.    
 Further, the claimed invention can also be viewed as a mere combination of old analysis, marketing, advertising elements in a similar customer segmentation and business analytics field of endeavor. In such combination each element merely would have performed the same analysis, advertising, marketing function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chang / Bonalle / Otto in further view of 
Shim, the results of the combination would have fitted together in a complementary and  predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20170221131 A1 ¶ [0009] “The present method for encoding orders and expediting order processing across a distributed network, therefore, includes a unique customer account accessible via Internet protocol.  A customer is enabled access to said unique customer account, whereby a code is generable as metadata for particular order data assignable by the customer for association with said code.  Thus, use of the code when placing an order at any merchant point of sale enables communication of the code through the merchant order processing system and fulfillment of the particular order data”.
	* US 20160092580 A1 Fig.4 UID, ¶ [0014] identifying information comprising metadata associated with the client device, and a unique identifier associated with the customer;
	* US 20150363698 A1 ¶ [0047] In addition, some embodiments of the present invention may target advertisements by identifying the interests of one or more customers by capturing customer metadata, and, based on this captured metadata, displaying the most popular and relevant advertisement(s) to the customer(s) at a location closest to the customer(s).
	* US 20120095822 A1 ¶ [0047] Once scanned, typed, or otherwise entered into the consumer's smartphone 40 or other mobile communication device, the consumer application 30 automatically tags or links the unique identification code 100 with metadata regarding the particular consumer 20 and transmits the promotion 160 redemption request to the server 60 via the network connection 50.
US 20200134420 A1 ¶ [0049] 4th - 6th sentences: The output is the full day's journey for every user describing which businesses were visited, when and how long the device stayed at each business as well as the routes and modes (e.g., car, bus, train, walking…) used to travel to the businesses.  Ground truth routes are accurately recaptured even in dense highly noisy metro downtown areas like Manhattan, where the GPS trace data can be of a very high drift.  A device may be localized down to a few meters of accuracy which is far more accurate than cell networks are currently able to do 
	* US 20140180790 A1 ¶ [0538] last sentence: Number of unique retailers Mentioned Above (return trips to retail stores) visited by a customer For every customer, calculate the number of unique retailers visited over a certain period
	* US 20100301113 A1 ¶ [0029] consolidating multiple points memberships accounts with different merchants into a single card or identifier that is used for every merchant visited by the consumer.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	February 22nd, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        4 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        6 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        7 FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016);
        8 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).